          Case 1:21-cr-00200-TNM Document 9 Filed 03/10/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                   :       Case No. 21-mj-168
                                           :
               v.                          :
                                           :       VIOLATION:
BENNIE J. FLOYD,                           :       21 U.S.C. § 846
                                           :       (Conspiracy to Distribute and Possess
                     Defendant.            :       with Intent to Distribute 500 grams or
                                           :       More of a Mixture and Substance
                                           :       Containing a Detectable Amount of
                                           :       Cocaine)
                                           :
                                           :       FORFEITURE:
                                           :       21 U.S.C. §§ 853(a), (p)

                                   INFORMATION

       The United States Attorney charges that:

                                        COUNT ONE

       From on or about July of 2019, to January 29, 2021, within the District of Columbia, the

United States Virgin Islands, Puerto Rico, and elsewhere, BENNIE J. FLOYD, did knowingly

and willfully combine, conspire, confederate and agree together, and with other persons both

known and unknown to the United States, to unlawfully, knowingly, and intentionally distribute

and possess with intent to distribute a mixture and substance containing a detectable amount of

cocaine, a Schedule II narcotic drug controlled substance and the said mixture or substance was

500 grams or more, in violation of Title 21, United States Code, Sections 841(a)(1) and

841(b)(1)(B)(ii).

       (Conspiracy to Distribute and Possess with Intent to Distribute 500 Grams or More
       of a Detectable Amount of Cocaine, in violation of Title 21, United States Code, Section
       846)
             Case 1:21-cr-00200-TNM Document 9 Filed 03/10/21 Page 2 of 3




                                  FORFEITURE ALLEGATION

        1.      Upon conviction of the offense alleged in Count One, the defendant shall forfeit to

the United States, pursuant to 21 U.S.C. § 853(a), any property constituting, or derived from, any

proceeds obtained, directly or indirectly, as the result of the offense; and any property used, or

intended to be used, in any manner or part, to commit, or to facilitate the commission of the offense.

The United States will also seek a forfeiture money judgment against the defendant equal to the

value of any property constituting, or derived from, any proceeds obtained, directly or indirectly,

as the result of the offense.

        2.      If any of the property described above as being subject to forfeiture, as a result of

any act or omission of the defendant:

                a.      cannot be located upon the exercise of due diligence;

                b.      has been transferred or sold to, or deposited with, a third party;

                c.      has been placed beyond the jurisdiction of the Court;

                d.      has been substantially diminished in value; or

                e.      has been commingled with other property that cannot be divided without

                        difficulty;

the defendant shall forfeit to the United States any other property of the defendant, up to the value

of the property described above, pursuant to 21 U.S.C. § 853(p).




                                                  2
  Case 1:21-cr-00200-TNM Document 9 Filed 03/10/21 Page 3 of 3




(Criminal Forfeiture, pursuant to Title 21, United States Code, Sections 853(a), (p))
                                            Respectfully submitted,


                                            Channing D. Phillips
                                            Acting United States Attorney
                                            D.C. Bar No. 415793


                                     By:           /s/ Anthony Scarpelli
                                            Anthony Scarpelli
                                            D.C. Bar No. 474711
                                            Anthony.Scarpelli@usdoj.gov
                                            Assistant United States Attorney
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
                                            (202) 252-7707




                                        3
